DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The documents not considered by Examiner are duplicative in nature, with numerous filings by Applicant appearing to contain the same cited documents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 7, it is unclear how many core filaments are present.  Line 2 states at least one core filament, but line 5 states the core filament.
In regards to Claim 8, it is unclear how many core filaments are present.  Claim 7, line 2 states at least one core filament, but Claim 8, line 2 states the core filament.
In regards to Claim 10, it is unclear how many sheath filaments are present.  Claim 7, line 3 states at least one sheath filament, but Claim 10 lines 2-3 state the sheath filaments.
In regards to Claim 13, it is unclear how many sheath filaments are present.  Claim 7, line 3 states at least one sheath filament, but Claim 13 lines 2-3 state the sheath filaments.
In regards to Claim 15, it is unclear how many sheath filaments are present.  Claim 7, line 3 states at least one sheath filament, but Claim 15 lines 2-3 state the sheath filaments.
In regards to Claim 17, it is unclear how many core filaments are present.  Line 4 states at least one core filament, but line 7 states the core filament.
In regards to Claim 18, it is unclear how many core filaments are present.  Claim 17, line 4 states at least one core filament, but Claim 18, line 2 states the core filament.
In regards to Claim 20, it is unclear how many sheath filaments are present.  Claim 17, line 5 states at least one sheath filament, but Claim 20 lines 2-3 state the sheath filaments.
In regards to Claim 23, it is unclear how many sheath filaments are present.  Claim 17, line 5 states at least one sheath filament, but Claim 23 lines 2-3 state the sheath filaments.
In regards to Claim 25, it is unclear how many sheath filaments are present.  Claim 17, line 5 states at least one sheath filament, but Claim 25 lines 2-3 state the sheath filaments.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 11, 14, 16, 21, 24, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the phrase which is for a tire does not further limit the previous claim since the recitation is merely intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-26 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Obana (20200131699).
In regards to Claim 7, Obana teaches a steel cord for rubber article reinforcement formed by twisting plural steel filaments, the steel cord comprising:  a core having at least one core filament; and a sheath having at least one sheath layer formed by twisting at least one sheath filament around the core (Claim 1), wherein
brass plating is performed on the steel filaments, and zinc plating is further performed on the outer circumference of the brass plating of the core filament (Claim 12), and
the steel filaments have a diameter d of 0.1 mm to 0.6 mm (Claim 4).
In regards to Claim 8, Obana teaches the adhesion amount (g/m2) of the brass plating on the core filament is 6d to 10d, and the adhesion amount (g/m2) of the zinc plating is 25d to 95d (Claim 13).
In regards to Claims 9 and 12, Obana teaches the steel filaments have a tensile strength Ts (MPa) satisfying a relationship represented by the following formula:
(-2,000 × d + 3,825) < Ts < (-2,000 × d + 4,525) (Claim 3).
In regards to Claims 10, 13, and 15, Obana teaches in an outermost sheath layer constituting the sheath, a gap distance L between the sheath filaments is 50µm or less (Claim 5).
In regards to Claims 11, 14, and 16, Obana teaches use in a tire (Paragraph 56).
In regards to Claim 17, Obana teaches a steel cord for rubber article reinforcement formed by twisting plural strands, wherein
the strands each comprise: a core having at least one core filament; and a sheath having at least one sheath layer formed by twisting at least one sheath filament around the core (Claim 1),
brass plating is performed on the steel filaments, and zinc plating is further performed on the outer circumference of the brass plating of the core filament (Claim 12), and
the steel filaments have a diameter d of 0.1 mm to 0.6 mm (Claim 4).
In regards to Claim 18, Obana teaches the adhesion amount (g/m2) of the brass plating on the core filament is 6d to 10d, and the adhesion amount (g/m2) of the zinc plating is 25d to 95d (Claim 13).
In regards to Claims 19 and 22, Obana teaches the steel filaments have a tensile strength Ts (MPa) satisfying a relationship represented by the following formula:
(-2,000 × d + 3,825) < Ts < (-2,000 × d + 4,525) (Claim 3).
In regards to Claims 20, 23, and 25, Obana teaches in an outermost sheath layer constituting the sheath, a gap distance L between the sheath filaments is 50µm or less (Claim 5).
In regards to Claims 21, 24, and 26, Obana teaches use in a tire (Paragraph 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 11, 13-17, 20, 21, and 23-26 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Gerspacher et al (4143209) in view of Vanderbeken et al (20100031623).
In regards to Claim 7, Gerspacher teaches a steel cord for rubber article reinforcement formed by twisting plural steel filaments (Abstract; Examples teach cords; Column 3, lines 30-48 teach terminology), wherein
brass plating is performed on the steel filaments (Column 2, step 5), and zinc plating is further performed on the outer circumference of the brass plating of the core filament (Column 2, lines 58-62), and
the steel filaments have a diameter d of 0.1 mm to 0.6 mm (Column 2, step 8).
While Gerspacher essentially teaches the invention as detailed, including forming a plurality of the filaments into a cord, it fails to specifically teach the myriad different cord structures known in the art.  Vanderbeken, however, teaches that it is well known to form cords having a structure in which the cord has a core having at least one core filament, and a sheath having at least one sheath layer formed by twisting at least one sheath filament around the core (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the cord of Gerspacher as taught by Vanderbeken, so as to make a structure appropriate for reinforcing rubber articles.  The ordinarily skilled artisan understand that there are countless structures known in the art, dependent on the tensile strength needed or final intended uses.  All of these structure could be formed with the filaments of Gerspacher without undue experimentation. 
In regards to Claims 10, 13, and 15, neither Gerspacher nor Vanderbeken discuss leaving gaps between filaments, and both teach examples where all filaments are of the same diameter.  With no gap, the distance L between sheath filaments would obviously be 50 µm or less since it would effectively be zero.
In regards to Claims 11, 14, and 16, both Gerspacher and Vanderbeken teach use in a tire (Gerspacher: Abstract; Vanderbeken: Paragraph 23).
In regards to Claim 17, Gerspacher teaches a steel cord for rubber article reinforcement formed by twisting plural steel filaments (Abstract; Examples teach cords; Column 3, lines 30-48 teach terminology), wherein
brass plating is performed on the steel filaments (Column 2, step 5), and zinc plating is further performed on the outer circumference of the brass plating of the core filament (Column 2, lines 58-62), and
the steel filaments have a diameter d of 0.1 mm to 0.6 mm (Column 2, step 8).
While Gerspacher essentially teaches the invention as detailed, including forming a plurality of the filaments into a cord, it fails to specifically teach the myriad different cord structures known in the art.  Vanderbeken, however, teaches that it is well known to form cords having a structure in which the cord is formed by twisting plural strands, wherein the strands each comprising  core having at least one core filament, and a sheath having at least one sheath layer formed by twisting at least one sheath filament around the core (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the cord of Gerspacher as taught by Vanderbeken, so as to make a structure appropriate for reinforcing rubber articles.  The ordinarily skilled artisan understand that there are countless structures known in the art, dependent on the tensile strength needed or final intended uses.  All of these structure could be formed with the filaments of Gerspacher without undue experimentation. 
In regards to Claims 20, 23, and 25, neither Gerspacher nor Vanderbeken discuss leaving gaps between filaments, and both teach examples where all filaments are of the same diameter.  With no gap, the distance L between sheath filaments would obviously be 50 µm or less since it would effectively be zero.
In regards to Claims 21, 24, and 26, both Gerspacher and Vanderbeken teach use in a tire (Gerspacher: Abstract; Vanderbeken: Paragraph 23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Obana et al (20200131700) teaches similarly to Obana et al (20200131699) as detailed in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732